DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement dated 9/1/2020 has been considered and made of record.

Claim Objections
Claims 1, 2, 13, 14 and 16 are objected to because of the following informalities:  
In claim 1, at line 12, “feel” should be --feed--.  
In claims 2, 13, 14 and 16, all occurrences of the language “lower opening” should be changed to --lower tank opening-- to be consistent with the amended claim language introduced into claims 1 and 13.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “is much greater than” in independent claims 1, 13 and 18 is a relative term which renders the claim indefinite. The term “is much greater than” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. When comparing the tank head pressure between the primary tank and the secondary tank the claims and specification only use the term “is much greater than” without any further standard for ascertaining the requisite degree covered by this claim language.
	Claims 2-12, 14-17, 19 and 20 are indefinite because they depend from indefinite claims 1, 13 and 18 and do not cure the deficiencies of the claims from which they depend.
Also in claim 1, at line 13, “the digester tank” lacks clear antecedent basis.  It is suggested that “the digester tank” be changed to --the primary digester tank-- to provide clear antecedent basis.  Appropriate correction is required.
	In claim 13, bridging lines 27-28, “the separator” lacks proper antecedent basis.  It is noted that the claim previously recites “a separator pump”.  It is suggested that “a separator pump” be changed to --a separator-- to provide proper antecedent basis for “the separator”.
	In claims 18 and 20, it is not clear if the upper openings recited in claim 20 are the same or different from those recited in claim 18.  It appears that the openings in claim 18 should be “lower” openings rather than “upper” openings.  Clarification and/or correction is requested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,611,700. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claims 1-14 encompass a digester system which is structurally the same as that of instant claims 1-17.  With respect to instant claim 1, the structure of the patent claims includes a primary digester tank (claims 1 and 11) including a lower tank opening (claims 1 and 11) and a biogas opening (claims 1 and 11); a secondary digester tank (claims 1 and 11) including a lower tank opening (claims 1 and 11) and pump (claims 4 and 11); a first conduit (claims 1 and 11) communicating  the primary digester tank lower opening to the secondary digester tank lower opening; and a flow control valve (claims 1 and 11).  With respect to the instant claim limitation that “the primary tank head pressure is much greater than the secondary tank head pressure”, the structure encompassed by the patented claims would intrinsically be capable of providing the claimed head pressures and flow control required of the instant claims.
With respect to claim 2, see patented claims 1, 2 and 12.
With respect to claim 3, see patented claims 3 and 13.
With respect to claim 4, see patented claims 4 and 11.
With respect to claim 5, see patented claim 5.
With respect to claims 6 and 7, see patented claim 6.
With respect to claim 8, see patented claim 7.
With respect to claim 9, see patented claim 8.
With respect to claim 10, see patented claim 9.
With respect to claim 11, see patented claims 1 and 11.
With respect to claim 12, see patented claim 10.
With respect to claim 13, see patented claim 11.
With respect to claim 14, see patented claim 11.
With respect to claim 15, see patented claim 12.
With respect to claim 16, see patented claim 13.
With respect to claim 17, see patented claim 14.
With respect to claims 18-20, use of the system of patented claims 1-14 to permit the generation and collection of biogas while allowing the flushing of the primary digester tank using the elements of patented claims 1-14 would have been obvious to one of ordinary skill in the art in view of the structure of disclosed in patented claims 1-14.  Use of the system of patented claims 1-14 as discussed above would include the steps required of instant claims 18-20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, 9, 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kotelko et al.(US 2012/0012540) in view of FRANCE SERVICE NATIONAL DIT GA (“France Service”)(FR 2702764).
With respect to claim 1, the reference of Kotelko et al. discloses an anaerobic digester system (Fig. 1) that includes a primary digester tank (1) including a digester tank lower opening (2); a secondary digester tank (6) defining a secondary tank lower tank opening (area closed by valve (5)); a first conduit (3) communicating the primary digester tank lower tank opening (2) to the secondary digester tank lower tank opening; and a flow control valve (5) configured to allow flow of fluid through the first conduit (3) from the primary digester tank (1) to the secondary digester tank (6) in an interval when the primary tank head pressure is “much greater” than the secondary tank head pressure (¶[0057]).  
While the reference discloses that the digester tank (1) is an anaerobic digester and includes a roof structure, the reference does not specifically disclose a biogas opening.  However, in the absence of a showing of unexpected results, if not intrinsic, it would have been obvious to one of ordinary skill in the art to provide the anaerobic digester tank with a biogas opening for the known and expected result of providing a means well known in the art for collecting the biogas that is produced within an anaerobic digestion tank.
Additionally, while the reference of Kotelko et al. discloses that the secondary digester tank (6) includes a second valve (8) positioned below the secondary feed material level, claim 1 differs by reciting that the system includes a pump rather than a second valve.
The reference of France Service discloses that in anaerobic digester systems that it is known in the art to employ pumps or valves to control the flow between components of the system (page 4, lines 129-134, of the machine translation).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to replace the valve (8) of Kotelko et al. with a pump for the known and expected result of providing an alternative means recognized in the art to control the flow of the liquid within the system as evidenced by the reference of France Service.  The use of a pump would be desirable when gravity and/or hydrostatic pressure are not available to help with the transfer of a fluid.
With respect to claims 2 and 3, the structure resulting from the combination of the references as discussed above with respect to claim 1 would encompass a flow control valve (5) that is configured to allow flow of fluid through the first conduit (3) at a flow rate, the primary digester tank lower tank opening (2) is arranged such that solid contaminate that has accumulated at the bottom of the primary digester tank (1) is flushed out of the primary digester tank at the flow rate (¶[0057]).
With respect to claim 4, the structure resulting from the combination of the references as discussed above with respect to claim 1 would include a pump that is capable of removing secondary feed material that has accumulated at the bottom of the secondary digester tank (¶[0057]).
With respect to claims 5, 6 and 8, the structure resulting from the combination of the references as discussed above with respect to claim 1 would include a valve and pump structure that are structurally capable of operating in the manner required of claim 5.
With respect to claim 9, the structure resulting from the combination of the references as discussed above with respect to claim 1 would include a pump structure connected to a separator (discharge tank) (¶[0045], [0049], [0086]).
With respect to claim 11, the reference of Kotelko et al. discloses the use of a second conduit (7) which meets the limitation of claim 11.
With respect to claim 13, the reference of Kotelko et al. discloses an anaerobic digester system (Fig. 1) that includes a primary digester tank (1) including a digester tank lower opening (2); a secondary digester tank (6) defining a secondary tank lower tank opening (area closed by valve (5)); a first conduit (3) communicating the primary digester tank lower tank opening (2) to the secondary digester tank lower tank opening; a second conduit (7); a flow control valve (5) configured to allow flow of fluid through the first conduit (3) from the primary digester tank (1) to the secondary digester tank (6) in an interval when the primary tank head pressure is “much greater” than the secondary tank head pressure (¶[0057]); and a separator (discharge tank) (¶[0045], [0049], [0086]).  
While the reference discloses that the digester tank (1) is an anaerobic digester and includes a roof structure, the reference does not specifically disclose a biogas opening.  However, in the absence of a showing of unexpected results, if not intrinsic, it would have been obvious to one of ordinary skill in the art to provide the anaerobic digester tank with a biogas opening for the known and expected result of providing a means well known in the art for collecting the biogas that is produced within an anaerobic digestion tank.
Additionally, while the reference of Kotelko et al. discloses that the secondary digester tank (6) includes a second valve (8) positioned below the secondary feed material level, claim 13 differs by reciting that the system includes a pump rather than a second valve.
The reference of France Service discloses that in anaerobic digester systems that it is known in the art to employ pumps or valves to control the flow between components of the system (page 4, lines 129-134, of the machine translation).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to replace the valve (8) of Kotelko et al. with a pump for the known and expected result of providing an alternative means recognized in the art to control the flow of the liquid within the system as evidenced by the reference of France Service.  The use of a pump would be desirable when gravity and/or hydrostatic pressure are not available to help with the transfer of a fluid.  Note, the structure resulting from the combination of the references as discussed above with respect to claim 13 would include a valve and pump structure that are structurally capable of operating in the manner required of claim 13.
With respect to claims 14-16, the structure resulting from the combination of the references as discussed above with respect to claim 1 would encompass a flow control valve (5) that is configured to allow flow of fluid through the first conduit (3) at a flow rate, the primary digester tank lower tank opening (2) is arranged such that solid contaminate that has accumulated at the bottom of the primary digester tank (1) is flushed out of the primary digester tank at the flow rate (¶[0057]).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kotelko et al.(US 2012/0012540) in view of FRANCE SERVICE NATIONAL DIT GA (“France Service”)(FR 2702764) taken further in view of Stover et al.(US 2012/0058534).
The combination of the references of Kotelko et al. and France Service has been discussed above with respect to claim 1.
Claims 7 and 17 differ by reciting that the primary digester tank includes a level sensor.
The reference of Stover et al. discloses that it is known in the art to provide a digester tank (10) with a level sensor (42) for monitoring the level of liquid within the tank (10).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the main tank (1) of the modified primary reference with a level sensor as is conventional in the art as evidenced by the reference of Stover et al. for the known and expected result of ensuring optimal performance within the tank (¶[0025] of Stover et al.) and allowing verification of the level of fluid present in the tank so as to confirm that the primary tank can provide the pressure difference required to flush the settled solids from the primary tank into the secondary tank.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kotelko et al.(US 2012/0012540) in view of FRANCE SERVICE NATIONAL DIT GA (“France Service”)(FR 2702764) taken further in view of Badger et al.(GB 1414829).
The combination of the references of Kotelko et al. and France Service has been discussed above with respect to claim 1.
Claim 10 differs by reciting that the first conduit includes a downwardly extending portion.
The reference of Badger et al. discloses that when removing sediment material from a tank, it is known to employ a conduit (7) with a downwardly extending portion (8).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ a conduit as suggested by Badger et al. in the system of the primary reference for the known and expected result of providing an alternative means recognized in the art to achieve the same result, removing sediment from a sludge tank.

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Kotelko et al.(US 2012/0012540) in view of FRANCE SERVICE NATIONAL DIT GA (“France Service”)(FR 2702764) taken further in view of Thornton et al.(US 4,437,987).
The combination of the references of Kotelko et al. and France Service has been discussed above with respect to claim 1.
Claim 12 differs by reciting that the first digester includes a membrane above the liquid level for collecting accumulated biogas.
The reference of Thornton et al. discloses that it is known in the art to provide a digester tank with a membrane (16) for facilitating the collection of generated biogas within a digester tank (12).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ a membrane as suggested by Thornton et al. in the tank of the modified primary reference for the known and expected result of using an art recognized means for collecting and controlling the biogas pressure within a digester tank.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kotelko et al.(US 2012/0012540) in view of Edwards et al.(GB 1433324).
The reference of Kotelko et al. discloses an anaerobic digesting method that includes: incubating a primary feed material to produce a biogas (anaerobic digestion) and a secondary feed material (settled solids) in a primary digester tank (1); the primary feed material portion defining a primary feed material level within the primary digester tank (¶[0057]); providing a secondary digester tank (6); connecting a first conduit (3) between a primary tank lower opening (2) and a secondary digester tank lower opening (area closed by valve (5)) such that the primary digester tank lower opening is below the primary feed material level and the secondary tank lower opening is below the secondary feed material level (Fig. 1)(¶[0057]); and configuring a flow control valve (5) to allow a flow of fluid through the first conduit, from the primary digester (1) to the secondary digester (6) in an interval when the primary tank head pressure is much greater than the secondary tank head pressure (¶[0057]).
While the reference of Kotelko et al. discloses that use of a second valve (8) for controlling the flow the secondary feed material from the secondary digester (6), claim 18 differs by reciting that the flow rate provided by the first valve (5) is greater than that provided by the second valve (8).
The reference of Edwards et al. discloses that it is known in the art to automate the sediment/sludge discharge from a tank in a manner similar to that of the reference of Kotelko et al. where sediment/sludge is flushed from tank (10) to tank (15) through a conduit (18) connecting the lower openings of the two tanks (Fig. 1).  The flushing is created by a differential head pressure (page 2, lines 19-22).  The reference discloses that the pressure differential can be created using the first and second valves (21,22) on the inlet and outlet of the second tank (15).  The valves create a condition wherein a first flow from the first tank to the second tank is greater than a second flow from the outlet of the second tank (page 2, lines 2-59).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to control the flow in the second digester of the primary reference using the valve control suggested by the reference of Edwards et al. for the known and expected result of providing an art recognized means for automating and creating the required pressure differential required for flushing the sediment/sludge from a first tank into a second tank.
With respect to claim 19, the reference of Kotelko et al. discloses a separator (discharge tank) (¶[0045], [0049], [0086]) connected to the secondary tank (6).
With respect to claim 20, the reference of Kotelko et al. discloses the use of a second conduit (7) communicating upper opening of the primary tank (1) and secondary tank (2) (Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references of Raven (US 6,454,944); Hansen et al.(US 7,615,155) and Hartley (GB 818,010) are cited as prior art references that were cited in the prosecution of parent application US 15/479,640.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269 and fax number is (571)273-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB